DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark 
This Office Action is in response to applicant’s amendment filed on December 17, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 18, and 21 and has canceled claim 17.  
Claims 1-12, 14-16, 18, 20-21 and 38-43 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for and a color layer defining at least one widow edge” that is not fully supported by the specification.  As disclosed in all of the figures of the specification of originally filed color layer is part of the multilayer stack (40), which means the specification does NOT give the support for the article to comprise a multilayer stack and a color layer.  

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 has been amended to include the phrase “wherein portions of the color layer on opposite side of the at least one window edge defined by the color layer are discontinuous from one another”.  This means the color layer recited in the claim 21 is part of the multilayer stack.  The specification of originally filed therefore does not give the support for an article that is comprised of an optical filter, a multilayer stack, a protective layer and a color layer.  The specification only give the support that the multilayer stack (40) comprises not separated from the optical filter, the color layers and the protective layer.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11-12, 14-16 and 40-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Min (PN. 9,640,681) in view of the patent issued to Ollila et al (PN. 9,848,118) and US patent application publication by Jung (US 2006/0145056 A1).
Claim 1 has been amended to necessitate the new grounds of rejection.  
Min teaches a widow structure (50, Figure 1) serves as the article that is comprised of a multilayer stack (30 and 20, Figure 1) wherein the multilayer stack comprises a plurality of layers each respective layer of the plurality defining a respective window edge of the plurality of window edges, wherein the plurality of window edges defines an optical window configured to transmit light through the window wherein at least a first respective window edge of the plurality of window edges is stepped relative to at least a second respective window edge of the plurality of window edges, (please see Figure 1).  
Ollila et al in the same field of endeavor teaches a widow structure for an imaging device wherein a near infrared transmission filter (626 or 628, Figure 6) that is arranged in the window region or structure of an imaging device, (please see Figure 6, column 7).   It would then have been obvious to apply the teachings of Ollila et al to include an infrared transmission filter serves as the optical filter in the window structure or region of the imaging device for the benefit of allowing the near infrared light be passed to the imaging sensor to enhance the image quality.  Min teaches that the layer may comprise white ink (please see column 9 lines 60-67) which implicitly would be able to diffuse or scatter visible light and by incorporating the near infrared transmission filter of Ollila et al would make the optical filter being near infrared light transmissive and visible light scattering.   
Claim 1 has been amended to include the phrase “a texture layer, wherein the multilayer stack is disposed between the texture layer and the optical filter wherein the texture layer extends across the optical window”.  These references do not teach explicitly that the window structure further comprises a texture layer.  Jung in the same field of endeavor teaches an image sensor with window structure, wherein  a diffractive lens (14, Figure 1) that is disposed over the optical window such that the structure for defining the window, (corresponding to the multilayer stack)  is disposed between the diffractive lens (14) and the optical sensor such that the optical filter is adjacent to it (in light of Ollila).  It would then have been obvious to one skilled in the art to apply the teachings of Jung to also include a diffractive lens extends across the optical window for the benefit of providing additional light redirecting function to the imaging function of the imaging device with the window structure.  Diffractive lens serves as the texture layer.  

With regard to claim 3, as shown in Figure 1, Min teaches that the first respective window edge is stepped radially inward relative to the second respective window edge.  
With regard to claim 4, as shown in Figure 1, Min teaches that the plurality of window edge comprises a plurality of successively radially inward window edges.  
With regard to claim 5, as shown in Figure 1, Min teaches that the plurality of successively radially inward window edges comprises a radially outermost stepped window edge adjacent the optical filter and radially innermost stepped window edge away from the optical filter.  
With regard to claim 6, as shown in Figure 2, Min teaches that the each respective edge of the plurality of successively radially inward window edges respectively defines a circle.  
With regard to claim 7, wherein each respective edge of the plurality of successively radially inward edges defines a respective curve substantially similar to a predetermined closed curve, (it is noted that each of the respective edges may be curve fitted).  
With regard to claim 8, as shown in Figure 2, Min teaches that the each respective window edge of the plurality of the window edges defines a respective predetermined circle.  
With regard to claim 9, Min teaches that window structure comprises a window plate (10, Figure 1) serves as a protective layer adjacent to a major surface of the multilayer stack wherein the major surface is away from the optical filter.  
With regard to claim 11, Min in light of Ollila et al teaches that the window structure comprises an image sensor (90, Figure 1, Min or 606, Figure 6, Ollila et al) serves as the light 
With regard to claim 12, Min in light of Ollila et al teaches that the optical filter (626 or 628 of Ollila et al) is disposed between an uppermost layer of the plurality of layers (30, Min) and the light sensor (90, Min or 606, Ollila et al).  
With regard to claim 14, Min teaches that the at least one of the plurality of layers comprises chromatic color layer (22 or 24 please see column 6, lines 10-15) that may reflect the chromatic color light and at least another layer of plurality of layers that is a light shield layer (30) that may absorb visible light, (please see column 6, lines 6-10).   The reflection of the visible light of the chromatic color layer may be modified to also scatter the visible light, (one skilled in the art would know that the roughness of the surface of the layer would cause scatter of the incident light) for the benefit of allowing the visible light be directed in a desired manner.  
With regard to claim 15 and claims 40-43, Min teaches that at least one of the plurality of layers, such as the design layers (22 or 24) may comprise white color, (please see column 6, lines 10-15) that may be made by having one or more white ink, (please see column 9, lines 60-67).  This means that the layer may be designed as white layer.  It is within general level skilled in the art to duplicate the white layer to make the scattering optical filter may comprise a plurality of white layers as desired.  Min further teaches that the at least another layer being light shielding layer (30) that may have a black color, (please see column 6, line 23) and may be made by one or more black ink, (please see column 10, lines 39-41), which makes the layer a black layer.  It is also within general level skilled in the art to duplicate the black layer to make the scattering optical filter may comprise a plurality of black layers as desired.
Jung further teaches the image sensor with window structure, wherein  a color layer (16, Figure 1) is disposed over the optical window such that the structure for defining the window, (corresponding to the multilayer stack)  is disposed between the color layer (16) and the optical sensor such that the optical filter is adjacent to it (in light of Ollila).  It would then have been obvious to one skilled in the art to apply the teachings of Jung to also include a color layer extends across the optical window for the benefit of providing additional light filtering function to the imaging function of the imaging device with the window structure.  

Claim 10 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min, Ollila et al and Jung as applied to claim 1 above, and further in view of the US patent application publication by Jiao et al (US 2014/0118826 A1).
The window structure taught by Min in combination with the teachings of Ollila et al and Jung as applied in claim 1 above has met all the limitations of the claim.  
With regard to claim 10, these references however do not teach explicitly to utilize an optically clear adhesive extends between widow edges of a layer of the multilayer stack”.    Nevertheless, using optically clear adhesive to fill the gap formed by layer of multilayer stack is known in the art as demonstrated by Jiao et al, an optically clear adhesive (OCA, Figures 8, 10, 12 and 13) is being using to fill the gap formed by multilayer stack wherein the optically clear adhesive extends between widow edges of a layer of the multilayer stack.  It would then have been obvious to one skilled in the art to apply the teachings of Jiao et al to use an optically clear 
With regard to claims 38 and 39, as shown in Figures 8, 10 and 12-13, of Jiao et al the optically clear adhesive (OCA) extends between edges of at least two layers of multilayer stack and both Min et al and Jiao et al teaches that a distance between widow edges of a first of the two layers different from a distance between the widow edge of a second of the two layers, (please see Figure 1 of Min et al).  


Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Min (PN. 9,640,681) in view of the patent issued to Muro et al (PN. 9,465,142) and US patent application publication by Jiao et al (US 2014/0118826 A1).
Claim 18 has been amended to necessitate the new grounds of rejection.  
Min teaches a widow structure (50, Figure 1) serves as the article that is comprised of a multilayer stack (30 and 20, Figure 1) wherein the multilayer stack comprises a plurality of layers arranged from a lowermost layer to an uppermost layer, wherein each respective upper layer in the multilayer stack defines a respective upper window edge that extends radially inward from a respective lower window edge defined by a respective lower layer of the plurality of layers, (please see Figure 1).  
This reference has met all the limitations of the claims.  It however does not teach explicitly to include an optical filter.  Muro et al in the same field of endeavor teaches a widow structure for an imaging device wherein an infrared cut filter (42, Figure 1) that is adjacent to the image sensing device (100) and is also adjacent to window structure (50).  It would then have Muro et al to include an infrared cut filter serves as the optical filter to be placed adjacent to the image sensor (90, Figure 1 of Min) for the benefit of cutting off unwanted infrared to improve the image quality.  
Claim 18 further includes the phrase “wherein at least the uppermost layer of the plurality of layers substantially scatters visible light and wherein at least the lowermost layer of the plurality layer absorbs visible light”.  
Min teaches that the at least one of the plurality of layers comprises chromatic color layer (22 or 24 please see column 6, lines 10-15) that may reflect the chromatic color light or white color and at least another layer of plurality of layers that is a light shield layer (30) that may absorb visible light, (please see column 6, lines 6-10).   Min also teaches that the design layers may have white ink, (please see column 9, lines 60-67).  The reflection of the visible light of the chromatic color layer may be modified to also scatter the visible light and by having white ink in certain layers would allow the filter to be capable of scattering the visible light.  
Claim 18 also include the phrase “an optically clear adhesive extends between window edges of a layer of the multilayer stack”.  These references do not teach such explicitly, nevertheless, using optically clear adhesive to fill the gap formed by layer of multilayer stack is known in the art as demonstrated by Jiao et al.  Jiao et al specifically teaches an optically clear adhesive (OCA, Figures 8, 10, 12 and 13) is being using to fill the gap formed by multilayer stack wherein the optically clear adhesive extends between widow edges of a layer of the multilayer stack.  It would then have been obvious to one skilled in the art to apply the teachings of Jiao et al to use an optically clear adhesive to fill the window to extend between edges of a layer of the multilayer stack for the benefit of providing a mean fasten the multilayer stack and the image sensor.  
Claim 18 has been amended to include the phrase “a color layer defining at least one window edge and wherein portions of the color layers on opposite sides of the at least one widow edge defined by the color layer are discontinuous from one another”.  This phrase is rejected under 35 USC 112, first paragraph, for the reasons stated above.  This feature can only be examined in light of the disclosure of the specification.  The specification teaches that the color layer defining at least one window edge is included within the multilayer stack, and not being a separated layer from the multilayer stack.  Min teaches that the at least one of the plurality of layers comprises chromatic color layer (22 or 24 please see column 6, lines 10-15) that may reflect the chromatic color light or white color.  The chromatic color layer (22 or 24) each defines a window edges and the portions of the color layer on opposite of the window edge defined by the color layer are discontinuous from one another.  
With regard to claim 20, Min teaches that at least one of the plurality of layers, such as the design layers (22 or 24) may comprise white color, (please see column 6, lines 10-15) that may be made by having one or more white ink, (please see column 9, lines 60-67).  The at least another layer being light shielding layer (30) that may have a black color, (please see column 6, line 23) and may be made by one or more black ink, (please see column 10, lines 39-41).  

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Min (PN. 9,640,681) in view of the patent issued to Muro et al (PN. 9,465,142) and US patent application publication by Kim et al (US 2017/0372123 A1).
Claim 21 has been amended to necessitate the new ground rejection.  
Min teaches a widow structure (50, Figure 1) serves as the article that is comprised of a multilayer stack (30 and 20, Figure 1) wherein the multilayer stack comprises a plurality of 
This reference has met all the limitations of the claims.  It however does not teach explicitly to include an optical filter.  Muro et al in the same field of endeavor teaches a widow structure for an imaging device wherein an infrared cut filter (42, Figure 1) that is adjacent to the image sensing device (100) and is also adjacent to window structure (50).  It would then have been obvious to apply the teachings of Muro et al to include an infrared cut filter serves as the optical filter to be placed adjacent to the image sensor (90, Figure 1 of Min) for the benefit of cutting off unwanted infrared to improve the image quality.  
Claim 21 further includes the phrase “a protective layer” and the phrase “color filer … and the protective layer is separate from the color layer”.   Claim 21 also has been amended to  include the phrase “a color layer wherein the multilayer stack is disposed between the color layer and the optical filter and the color layer defines at least one window edge and the protective layer is a separate layer than the color layer and wherein portions of the color layer one opposite sides of the at least one window edge defined by the color layer are discontinuous from one another”. These references do not teach explicitly that the window structure further comprises a color layer.  
Kim et al in the same field of endeavor teaches an image sensor with window structure, wherein a cover layer (110, Figures 6 and 7) of the window structure serves as a protective layer and it further comprises a color layer (180, please see paragraph [0088]) wherein the color layer defines at least one window edge, (please see Figure 7).  The protective layer (110) and the color filter layer (180) are separated layers from each other.  
included within the multilayer stack, and not being a separated layer from the multilayer stack.  Min teaches that the at least one of the plurality of layers comprises chromatic color layer (22 or 24 please see column 6, lines 10-15) that may reflect the chromatic color light or white color.  The chromatic color layer (22 or 24) each defines a window edges and the portions of the color layer on opposite of the window edge defined by the color layer are discontinuous from one another.  
It would then have been obvious to one skilled in the art to apply the teachings of Kim et al to also include a cover layer or protective layer as a separated layer the color layer defining at least one window edge for the benefit of providing protection to the imaging device with the window structure.
  
Response to Arguments
Applicant's arguments filed on December 17, 2021 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and they are rejected for the reasons stated above.
Applicant’s arguments are mainly drawn to newly amended features of the claim that have been fully addressed in the reasons for rejection set forth above.  
In response to applicant’s arguments concerning the “diffractive lens” taught by the cited Jung reference, the applicant is respectfully noted that the diffractive lens servers as the texture layer the same way as defined by the instant application, namely the texture layer resulting from .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872